UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2010 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 001-31314 Aéropostale, Inc. (Exact name of registrant as specified in its charter) Delaware 31-1443880 (State of incorporation) (I.R.S. Employer Identification No.) 112 W. 34th Street, New York, NY (Address of Principal Executive Offices) (Zip Code) (646) 485-5410 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes R No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filerþ Accelerated filero Non-accelerated filero Smaller reporting (Do not check if a smaller reporting company) companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoþ The Registrant had 92,455,136 shares of common stock outstanding as of August 27, 2010. AÉROPOSTALE, INC. AND SUBSIDIARIES TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1 Financial Statements: (unaudited) 3 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Income 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3 Quantitative and Qualitative Disclosures About Market Risk 20 Item 4 Controls and Procedures 20 PART II OTHER INFORMATION Item 1 Legal Proceedings 21 Item 1A Risk Factors 21 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3 Defaults Upon Senior Securities 26 Item 4 Reserved 26 Item 5 Other Information 26 Item 6 Exhibits 27 SIGNATURES 28 2 Table of Contents PART I — FINANCIAL INFORMATION Item 1.Financial Statements (unaudited) AÉROPOSTALE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except per share data) (Unaudited) July 31, January 30, August 1, ASSETS Current Assets: Cash and cash equivalents $ $ $ Merchandise inventory Deferred income taxes Prepaid taxes — Prepaid expenses and other current assets Total current assets Fixtures, equipment and improvements, net Deferred income taxes Other assets TOTAL ASSETS $ $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable $ $ $ Accrued gift cards Accrued expenses and other current liabilities Total current liabilities Deferred rent, tenant allowances and other Non-current retirement benefit plan liabilities Uncertain tax contingency liabilities Commitments and contingent liabilities (See notes 8, 9 and 12) Stockholders’ Equity: Preferred stock, $0.01 par value; 5,000 shares authorized, no shares issued or outstanding — — — Common stock, $0.01 par value; 200,000 shares authorized; 138,130; 137,090 and 136,742 shares issued Additional paid-in capital Accumulated other comprehensive loss ) ) ) Retained earnings Treasury stock 44,675; 43,095 and 35,981 shares, at cost ) ) ) Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ $ See Notes to Unaudited Condensed Consolidated Financial Statements 3 Table of Contents AÉROPOSTALE, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share data) (Unaudited) 13 weeks ended 26 weeks ended July 31, 2010 August 1, 2009 July 31, 2010 August 1, 2009 (Unaudited) Net sales $ Cost of sales (includes certain buying, occupancy and warehousing expenses) Gross profit Selling, general and administrative expenses Income from operations Interest (expense) income ) ) Income before income taxes Income taxes Net income $ Basic earnings per share $ $ $
